DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 NOVEMBER 2021 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the amendment to the claims filed with the RCE, the Applicant has made amendments to the claims which further define the invention.  The method now includes defining a first scanning device for performing the task of obtaining information of the sample data and the first cartridge data. In addition, the method now includes the steps of scanning the second cartridge data, comparing the first cartridge data with the second cartridge data and outputting a second message, after a response of no compatibility or no error message.  
The Examiner and the Applicant’s representative conducted an interview on 23 NOVEMBER 2021 which distinguishing the reader and transponder of the processing unit would aid in distinguishing the claim. 
The Examiner has taken into consideration the amendment to the claims which first scanning device is for performing the task of obtaining information of the sample data and the first cartridge data and has updated the search.  
The Examiner has also taken into consideration the previous reference cited on the IDS, EP 2 120 052 and EP 2 230 520 which are also considered relevant prior art.  In particular, the ‘520 reference teaches distinguishing sample data and a cartridge data, however, in the method of using the device, there is no distinguishing step of using a first scanning device and the scanning that occurs once the cartridge is inserted into the processing unit.  Only a single scanner or reading is performed, despite there being more than one readable identification. 
Also, the amendment to Claim 21 further distinguishes the invention from the applied reference as it does not teach that the information about the completed processing of the cartridge is deposited in a memory of the cartridge.  While ‘052 teaches that the RFID tag label of a reagent vessel has its history information on it, it is not a cartridge nor does it contain a sample.  In fact, fluid is aspirated out the reagent vessel and not to be inserted into the processing unit.  
Claims 1, 3-9 and 16-19 and 21 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim set filed on 30 NOVEMBER 2021, at the bottom of the first page of the claims, where it reads ‘inserting the cartridge into the processing unit for further processing.’ ; has been changed to  ‘inserting the cartridge into the processing unit for further processing;’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797